The Chancellor.
It is perfectly clear that the commissioner in this case had no jurisdiction or authority to discharge the defendant. The statute declares that where, upon the return to a writ of habeas corpus, it appears that the party is detained in custody for a contempt, plainly and specially charged in the commitment, by a court having authority to commit for such contempt, and that the time during which such party may be legally detained has not expired, it shall be the duty of the officer before whom the *287habeas corpus is returnable, forthwith to remand such party. (2 R. S. 567, § 40.)
It is not necessary in this case to inquire, whether a discharge under the bankrupt' act will operate as a discharge of a commitment, as for a contempt, for the non-payment of a sum of money payable under an order or decree of the court of chancery. But in a case like the present, where the defendant is fined and imprisoned for an actual contempt, and the fine is directed to be paid into court to abide the final order of the court in relation to the same, there is no pretence that the bankrupt law was intended to relieve the defendant from the consequence of his criminal misconduct.
Where the defendant in this court is ordered or decreed to pay a sum of money, it becomes a debt; and the ordinary precept to commit him for not paying it, is in the nature of a capias ad satisfaciendum, and the defendant may be discharged under the insolvent act, upon a surrender of his property. (Van Wezel v. Van Wezel, 3 Paige’s Rep. 38.) But where a fine is imposed upon a defendant for a wilful contempt in violating an injunction, or for any other criminal conduct of the like nature, he can neither be discharged under the insolvent laws nor under the bankrupt act; but he is in the same situation, in this respect, as if such fine had been imposed upon him on a conviction for an assault and battery or for stealing. And until the act of the last session, the court itself, which had imposed the fine for the protection of the rights of the relator, could not discharge the defendant without actual payment.
The decision of the vice chancellor was unquestionably right, and the order appealed from must be affirmed, with costs. (a)

 Affirmed upon appeal to the court for the correction of errors, in December, 1813.